
	
		I
		111th CONGRESS
		2d Session
		H. R. 5571
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2010
			Mr. Owens introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 2 of title I of the United States Code
		  to establish the style for amending laws.
	
	
		1.Short titleThis Act may be cited as the
			 Legislative Transparency Act of
			 2010.
		2.Amending
			 lawsChapter 2 of title 1 of
			 the United States Code is amended by adding at the end the following new
			 section:
			
				115.Amending
				lawsNo Act shall be revised
				or amended by mere reference to it. Every bill or joint resolution which amends
				an existing section, subsection, or other subdivision of any Act shall set
				forth the section, subsection, or other subdivision sufficiently to enable the
				intent and effect of the bill or joint resolution to be clearly understood. The
				matter to be deleted shall be enclosed in brackets and any new matter added
				shall be in
				italics.
				.
		3.Conforming
			 amendmentThe table of section
			 at the beginning of chapter 2 of title 1 of the United States Code is amended
			 by adding after the item relating to section 114 the following new item:
			
				
					115. Amending
				laws.
				
				.
		
